Name: Commission Regulation (EEC) No 1986/87 of 7 July 1987 amending Regulation (EEC) No 2237/77 on the form of farm return to be used for the purpose of determining incomes of agricultural holdings
 Type: Regulation
 Subject Matter: farming systems;  documentation;  national accounts
 Date Published: nan

 No L 188/ 18 . 7 . 87 Official Journal of the European Communities I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1986/87 of 7 July 1987 amending Regulation (EEC) No 2237/77 on the form of farm return to be used for the purpose of determining incomes of agricultural holdings Whereas the measures provided for in this Regulation are in accordance with the opinion of the Community Committee for the Farm Accountancy Data Network, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 79/65/EEC of 15 June 1965 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Economic Community ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 7 thereof, Whereas Commission Regulation (EEC) No 2237/77 (3), as last amended by Regulation (EEC) No 3123/85 (4), lays down the contents of the farm return to be used ; Whereas the type of data collected with the aid of the farm return must be adjusted to take better account of the characteristics of agriculture in the new Member States and of experience gained in the use of the return since it was introduced ; Whereas changes in the actual structure of the farm return should be avoided : HAS ADOPTED THIS REGULATION : Article 1 The type of accountancy data specified in the farm return, as laid down in Annex I, and the definitions and instruc ­ tions relating thereto, as laid down in Annex II to Regula ­ tion (EEC) No 2237/77, are hereby amended in accordance with the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from the 1986 accounting year. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 July 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No 109, 23 . 6 . 1965, p . 1859/65. (2) OJ No L 362, 31 . 12. 1985, p. 8 . 0 OJ No L 263, 17 . 10 . 1977, p. 1 . (4) OJ No L 297, 9 . 11 . 1985, p. 14. A N N E X A M EN D M EN TS TO A N N EX ES I A N D II TO R EG U LA TI O N (E EC ) N o 22 37 /7 7 A . A M E N D M E N T S T O T A B L E S A T O I A N D T O T H E 'G E N E R A L D E F IN IT IO N S A N D IN ST R U C T IO N S ' O F A N N E X II No L 188/2 Official Journal of the European Communities 8 . 7. 87 T ab le H ea di ng D es cr ip tio n P os it io n se ri al N o A nn ex I A m en dm en t to A nn ex I to Re gu la tio n (E EC ) N o 22 37 /7 7 A m en dm en tt o A nn ex II to Re gu lat io n (E EC )N o 22 37 /7 7 A . G en er al in fo rm at io n 1 H ol di ng nu m be r 1 to 3 Th e se co nd su bp ar ag ra ph is am en de d as fo llo ws :  th e fir st in de nt is re pl ac ed by :'  di vi sio n co de (se e An ne x I to Co m m iss io n Re gu lat io n (E EC ) N o 18 59 /8 2 (O J No L 20 5, 13 .7 .1 98 2, p. 5)'  '.. . or Co un ci l Re gu lat io n (E EC ) N o 79 7/ 85 on im pr ov in g th e ef fic en cy of ag ric ul tu ra ls tru ctu re s' is ad de d to th e se co nd in de nt (O J N o L 93 ,3 0. 3. 19 85 , p. 1) 4 Ca teg or y of ho ld in g 32 33 34 35 36 'U na llo tte d' Ty pe of fa rm in g at th e tim e of se le ct io n Ty pe fa rm in g on th e ba sis of th e ac co un ta nc y da ta E co no m ic si ze cl as s at th e ti m e of se le ct io n E co no m ic si ze cl as s on th e ba si s of th e ac co un ta nc y da ta Su bp ar ag ra ph 4 is re pl ac ed by th e fo llo wi ng : 'P os iti on 33 :H ol di ng ca teg or y co de (in ac co rd an ce wi th A nn ex II to Co m m iss io n De cis io n 85 /3 77 /E EC  O J N o L 22 0, 17 .8 .1 98 5, p. 1) at th e tim e of se le ct io n fo r th e ac co un tin g ye ar in qu es tio n Po si tio n 34 : C la ss if ic at io n co de in ac co rd an ce w it h th e ab ov em en ti on ed D ec is io n on th e ba si s of th e ac co un t ­ an cy da ta for the ye ar in qu est ion Po sit io n 35 :E co no m ic siz e cla ss co de of ho ld in g (in ac co rd an ce w ith A nn ex III to De cis io n 85 /3 77 /E EC )a t th e tim e of se lec tio n fo r ac co un tin g ye ar in qu es tio n Po sit io n 36 : Ec on om ic siz e cla ss co de of ho ld in g in ac co rd an ce w ith th e ab ov em en tio ne d D ec is io n on th e ba sis of th e ac co un tan cy da ta fo rt he ye ar in qu es tio n' 5  38 Da te of cr ea tio n of m ag ne tic tap e T ab le H ea di ng D es cr ip tio n P os it io n se ri al N o A nn ex I A m en dm en t to A nn ex I to Re gu la tio n (E EC ) N o 22 37 /7 7 A m en dm en tt o A nn ex II to Re gu la tio n (E EC )N o 22 37 /7 7 A . G en er al in fo rm at io n \ 43 T ot al ar ea un de r sh el te r To tal are a un de r sh elt er ex pr es se d in are s on wh ich ,i n pr in cip le ,c ro ps of ty pe 5 m ay be gr ow n :i .e. cr op s 13 8, 14 1 an d 15 6 an d als o cr op s 14 3, 28 5 an d 15 7 of ty pe 5 'U nd er sh elt er 'i s tak en to m ea n gr ee nh ou se s, pe rm a ­ ne nt fr am es an d he at ed tu nn el s bu t do es no t in cl ud e un he at ed pl as tic tu nn els ,c lo ch es or an y ot he r po rta bl e fra m e (se e th e de fin iti on fo rc ro ps 13 8, 14 1 an d 15 6 in Ta bl e K ) T ot al ' ar ea is ta ke n to m ea n th e to ta l la nd su rf ac e ar ea 'un de rs he lte r', wh ate ve ri ts us e (h en ce in cl ud in g pa th s). Fo r 'm ul ti- sto re y' gr ee nh ou se s th e su rfa ce ar ea is co un te d on ly on ce   44 to 47 'U na llo tte d' D . N um be r an d va lu e of liv es to ck 23 to 32 (ca ttl e) 91 to 14 0 Th e fo llo w in g is ad de d : 'H ea di ng s 23 to 32 als o in clu de th e co rre sp on di ng ca te ­ go rie s of bu ffa loe s an d fem ale bu ffa loe s' 33 to 39 (b uf fa lo es ) 14 1 to 17 5 Th e he ad in gs ha ve be en de let ed .T he nu m be rs of th es e he ad in gs an d th e co rre sp on di ng po si ­ tio ns ar e to be us ed as fo llo w s : l 33 14 1 to 14 5 B ee hi ve s Be eh iv es ,t o be in di ca te d in nu m be r of hi ve s 34 | 14 6 to 15 0 Ra bb its ,b re ed in g fe m ale s Ra bb its ,b re ed in g fe m ale s 35 to 37 15 1 to 16 5 'U na llo tte d' 'U na llo tte d' l 38 16 6 to 17 0 G oa ts, br ee di ng fe m al es Go ats ,b re ed in g fe m ale s 39 17 1 to 17 5 O th er go ats O th er go ats  go ats ot he r th an br ee di ng fe m ale s in cl ud ed un de r he ad in g 38 42 G oa ts 18 6 to 19 0 'U na llo tte d' 'U na llo tte d' E. Li ve sto ck pu rc ha se s, an d 52 C at tle 23 4 to 23 6 Th e fo llo w in g is ad de d : sa le s I 'H ea di ng 52 als o in clu de s sa les an d pu rc ha se s of bu ff al oe s' I 53 B uf fa lo es 23 7 to 32 9 Th e he ad in g is de le te d Th e he ad in g is de le te d F. C os ts 89 In te re st an d fin an cia l ch ar ge s pa id 28 9 Fo ot no te (') to th is he ad in g is de le te d. Th is in fo rm ati on is co m pu lso ry ' is ad de d to th e re m ar ks 3 . 7. 87 Official Journal of the European Communities No L 188/ T ab le H ea di ng D es cr ip tio n P os it io n se ri al N o A nn ex I A m en dm en t to A nn ex I to Re gu la tio n (E EC ) N o 22 37 /7 7 A m en dm en tt o A nn ex II to Re gu lat io n (E EC )N o 22 37 /7 7 G. La nd an d bu ild in gs , de ad st oc k an d ci rc ul at ­ in g ca pi ta l 96 Pe rm an en t cr op s 31 0 to 31 7 Th e fo llo wi ng is ad de d to th e re m ar ks fo rt hi s he ad in g : Th e he ad in g m us t be co m pl et ed an d th e am ou nt s in cl ud ed th er ei n ar e su bj ec t to de pr ec ia tio n at co lu m n 7, po sit io n 31 6' 98 Fa rm bu ild in gs 32 6 to 33 3 In th e re m ar ks fo rh ea di ng 94 ,t he re fe re nc e to he ad in g 98 is de le te d Fo ot no te (') to he ad in g 98 is de let ed an d th e fo llo wi ng is ad de d to th e re m ar ks : 'T he he ad in g m us t be co m pl et ed an d th e am ou nt s en te re d th er ei n ar e su bj ec tt o de pr ec ia tio n at co lu m n 7, po sit io n 33 2' C ol um ns 1 an d 2 Ac qu isi tio n va lu e C ol um ns 1 an d 2 ar e de le te d an d th e co rre sp on di ng po sit io ns ar e 'u na llo tte d' T he re m ar ks ar e de le te d as w el l. C ol um n 3 O pe ni ng va lu at io n Th e th ird se nt en ce of th e re m ar k is re pl ac ed by th e fo llo w in g : T he ac co un tin g va lu e is ca lc ul at ed on th e sa m e ba sis as de pr ec iat io n ;i .e. th e re pl ac em en tv alu e( ')' C ol um n 7 D ep re ci at io n - Th e se co nd se nt en ce of th e re m ar ks is re pl ac ed by th e fo llo wi ng : 'It is de te rm in ed on th e ba sis of th e re pl ac em en tv alu e (i.e .t he va lue ne w at cu rre nt pr ice s, of a sim ila r as se t)'. T he th ir d se nt en ce is de le te d - C ol um n 8 Cl os in g va lu ati on T he re m ar ks ar e am en de d as fo llo w s : 'A cc ou nt in g va lu e of as se ts at th e cl os in g va lu at io n, ca lcu lat ed on th e ba sis of th e re pl ac em en t va lu e'. H . D eb ts 10 4 10 5 10 6 Lo ng - an d m ed iu m -te rm lo an s S ho rt -t er m lo an s an d cr ed ito rs T ot al 37 4 an d 37 8 38 2 an d 38 6 39 0 an d 39 4 ) Th e fol low ing is ad de d to foo tno te (') to the se ( he ad ing s: '.. .w ith the ex ce pti on ,h ow ev er, of po si ­ tio ns 37 4, 37 8, 38 2, 38 6, 39 0 an d 39 4f or wh ich the ) inf orm ati on mu st be su pp lie d.' No L 188/4 * Official Journal of the European Communities 8 . 7. 87 T ab le H ea di ng D es cr ip tio n P os it io n se ri al N o A nn ex I A m en dm en t to A nn ex I to Re gu lat io n (E EC ) N o 22 37 /7 7 A m en dm en tt o A nn ex II to Re gu lat io n (E EC )N o 22 37 /7 7 I. Va lu e ad de d tax (V AT ) 10 7 VA T sy ste m 40 0 Th e fo llo wi ng is ad de d fo r Ire la nd : 're gi ste re d 2' Th e fo llo wi ng is ad de d fo r Po rtu ga l: 'ag ric ul tu ra l sy ste m 1 no rm al sy ste m 2' A nn ex 11 I. G en er al de fi ni ti on s an d in st ru ct io ns : (f)  fir st in de nt (f)  se co nd in de nt T he te xt is am en de d as fo llo w s : '  Va lu es :i n na tio na lm on et ar y un its w ith ou td ec im al po in ts. Ho we ve r, fo r na tio na lc ur re nc ies wh er e th e un it re pr es en ts al ow rel ati ve va lue co m pa re d to th e EC U ,i t m ay be ag re ed be tw ee n th e lia iso n ag en cy of th e M em be rS tat e in qu es tio n an d th e sta ff of th e Co m m iss io n w hi ch m an ag es th e Fa rm A cc ou nt an cy Da ta Ne tw or k, to ex pr es s th e va lue s in hu nd re ds or th ou sa nd s of na tio na l cu rre nc y un its .' Th e fo llo wi ng is ad de d : '  ... an d wi ne an d re lat ed pr od uc ts w hi ch wi ll be ex pr es se d in he cto lit res '. (f)  th ird in de nt Th e fo llo wi ng is ad de d : '  ... ex ce pt in th e ca se of m us hr oo m s wh ich wi ll be ex pr es se d in sq ua re me tre so ft ota lc ro pp ed are a'. (f)  fo ur th in de nt T he te xt is am en de d as fo llo w s : '  Av era ge liv es toc k nu m be rs :t o on e de cim al pl ac e, ex ce pt fo r po ul try an d rab bi ts, wh ich are to be giv en in wh ol e nu m be rs ,a nd be es wh ich are to be gi ve n in nu m be r of hiv es '. 8 . 7. 87 Official Journal of the European Communities No L 188/5 No L 188/6 Official Journal of the European Communities 8 . 7. 87 B. AMENDMENTS TO TABLE K The text of Annex II concerning Table K is amended as follows : K. PRODUCTION (excluding animals) Data on production should be supplied on each of the following : 120 . Common wheat and spelt 121 . Durum wheat 122. Rye (including meslin) 123 . Barley 1 24. Oats 125. Summer cereal mixes 126. Grain maize (including humid grain maize) including seeds 127. Rice 128 . Other cereals 129 . Dry pulses (including seed and mixtures of dry pulses with cereals). All protein crops grown for their seed (including seed and mixtures of dry pulses with cereals) : field beans, protein peas, lupins, etc. Not included are legumes harvested green (e.g. lucerne), which are to be entered under 145, oil protein crops (e.g. soya), which are to be entered under 132, and leguminous crops grown as veg ­ etables, which are to be entered under 136, 137 or 138 (details in 340). This heading is subdivided into the two subheadings 329 and 330 130. Potatoes (including early potatoes and seed) 131 . Sugar beet (excluding seed) 132. Herbaceous oil seed crops (including seed). All oil seed and fibre crops (excluding cotton), including seed. This heading is subdivided into the subheadings 331 to 334 133 . Hops (excluding seed) 134. Tobacco (excluding seed) 135. Other industrial crops (excluding seed). Including also cotton and sugar cane. The details of this heading are entered under subheadings 345 to 348 136. Field scale fresh vegetables, melons and strawberries grown in the open : crops grown in rotation with agricultural crops  including pineapple 137. Fresh vegetables, melons and strawberries grown in market gardens in the open (basic area) : crops grown with other horticultural crops and under a short rotation system with almost continuous occupation of the land and with several harvests per year  including pineapple 138 . Fresh vegetables, melons and strawberries under shelter (basic area): crops grown under shelter during the whole or greater part of the growing season (greenhouses, permanent frames, heated plastic tunnels ; in the case of a multi-storey greenhouse, only the basic area is counted). Crops grown in unheated plastic tunnels, under cloches or portable frames are not considered as crops under shelter  including ! pineapple The headings 136, 137 and 138 are subdivided into the subheadings 335 to 341 139 . Mushrooms : the total area under successive crops (basic area x number of complete harvests) should be given in square metres . This area is not included in the total (heading 183) 140. Flowers and ornamental plants grown in the open (excluding nurseries) (basic area) 141 . Flowers and ornamental plants grown under shelter (basic area) The headings 140 and 141 are subdivided into the subheading 342 to 344 142. Grass seeds (grasses and forage legumes) 143 . Other seeds (horticultural seed, seed and seedlings on arable land, excluding cereals, dry pulses, potatoes, oil seed plants and grass seeds) No L 188/78 . 7 . 87 Official Journal of the European Communities 144. Fodder roots and brassicas (mangolds, swedes, fodder carrots and fodder turnips, half-sugar mangolds, other fodder roots and brassicas) (excluding seeds) 145 . Other fodder plants : all green fodder crops grown in the crop rotation and which occupy the same land for less than five years (annual or multiannual feed crops, excluding temporary grass) 146. Fallows : land under a system of rotation, whether worked or otherwise, not giving any harvest during the whole accounting year 147. Temporary grass : grass sown on arable land and given over for less than five years to green fodder crops . The total for sales of hay and/or grass coming from this area is to be given under this heading 148 . Other arable crops not included in headings 120 to 147 149 . Land leased to others ready for sowing, including land made available to employees as a benefit in kind 150 . Meadows and permanent pastures : utilized agricultural area, not cultivated under a system of rota ­ tion but permanently assigned (for five years or more) to the production of green forage crops whether sown or wild, generally dressed with fertilizer and cultivated. The total for sales of hay and/or grass coming from this area is to be given under this heading 151 . Rough grazing : poor pastures including scrubland, generally not dressed with fertilizer and not cultivated 1 52. Fruit and berry orchards : include also tropical and sub-tropical fruit, including bananas but not permanent crops grown under shelter shown under heading 156. Heading 152 is subdivided into the subehading 349 to 353 153 . Citrus fruit orchards : Heading 153 is subdivided into the subheadings 354 to 357 154. Olive groves : Heading 154 is subdivided into the subheadings 281 to 284 155. Vines : Heading 155 is subdivided into the subheadings 285 to 291 and 304 156. Permanent crops grown under shelter 1 57 . Nurseries : including vine nurseries ; excluding tree nurseries in forests which serve the holding's needs 158 . Other permanent crops (osier, rushes, bamboos, etc .) 1 59 . Growth of young plantations valued on the basis of the cost of inputs (only plantations which have not yet reached full production are considered) 160 . Products processed from crops not separately mentioned : alcohol other than from grapes, cider, perry, processed products ... 161 . By-products of crops (not including by-products of vines and olive groves). Details of the heading 161 are entered under 299 to 301 if corresponding data are available in the accounts 162 . Cows' milk 163 . Products of cows' milk 164 . Sheep's milk 165 . Goats ' milk 166 . Wool 167. Products of sheep's milk 168 . Products of goats' milk 169 . Hens' eggs 170 . Other animal products (manure sold, stud fees, eggs other than hens' eggs, etc .) 171 . Contract rearing : amount of receipts for contract rearing corresponding principally to payment for services rendered and where the holder does not assume the economic risk normally involved in rearing or fattening these animals Details of the heading 171 are entered under 307 to 311 if corresponding data are available in the accounts 172 . Occasional letting of fodder areas and agistment No L 188/8 Official Journal of . the European Communities 8 . 7. 87 173 . Woodland land : area covered by woods and forests, including nurseries located in the forest as well as poplar plantations . Isolated trees, spinneys and avenues are not included as woodland, their areas being included with the land surrounding them. Woodland is considered if managed by the holder, if maintained by the holding's labour with the holding's equipment and/or if the products it yields are used on the agricultural holding 174. Sales of felled timber : value of sales of timber including farm use during the accounting year 175 . Ales of standing timber : value of sales of standing timber during the accounting year 176. Other forestry products : value of sales of forestry products other than timber (cork, pine resin, etc .) 177. Contract work for others, including the hiring out of equipment 178 . Interest on liquid assets necessary for running the holding in the bank account of the holder. This heading is not filled in if the circulating capital is determined arbitrarily (see also instructions on circulating capital , heading 102) 179 . Tourism : in certain cases where tourism overlaps agricultural activity on the holding to such an extent that in practice it is impossible to distinguish them, and where as a result the relevant costs and labour are included in the corresponding headings, the receipts of this activity are included in this section. They include rent from tourists (camping sites, cottages, riding facilities, hunting, fishing, etc .) 180 . Receipts relating to previous accounting years : amounts received during the year relating to previous accounting years which were not included in the debtors of those accounting years (grants and subsidies relating to previous accounting years should be indicated under headings 112 to 119, or where appropriate 94 to 103 in the case of grants and subsidies in respect of investments) 181 . Other products and receipts : products and receipts not listed above : rental value of employees' housing (assessed on the basis of relevant costs) ; production of fixed assets (estimated value for all costs of production of fixed assets treated as current farm costs ; see paragraph (b) of 'General defini ­ tions and instructions' ; compensation received which cannot be attributed to particular products or deducted from costs, etc . 182. Other areas ; all other areas, e.g. the kitchen garden, the ground occupied by buildings, roads, stock yard, ponds, etc . 183 . Total : sum of the headings 120 to 182 and 313 ; however, the sum of areas does not include areas used for follow-on crops or mushrooms. Thus the sum of areas represents the total area of the holding 312. Milk quota : (a)  The holding's milk quota (including milk products in milk equivalent) is to be indicated in 100 kg in column 5 'Production for the accounting year'  Where the quota system is to be applied but it is not possible to determine the quota for the individual holding, code 1 is to be indicated in column 5 (for example, in the case of system B where it is not possible to break down the quotas fixed by the dairy for the individual holdings) (b) The amount of the superlevy :  The amount should be recorded separately from any other similar amount. It should be indi ­ cated on line 312 'Milk quota' in column 7 'Sales' of Table K  The amount should correspond to the total superlevy payable by the producer during the accounting y?ar if possible, otherwise to the payments made during the accounting year, whatever the year of milk production to which they relate  Where, in the course of the accounting year, no amount is paid by way of superlevy the value 0 should be entered in column 7 313 . Honey and products of bee-keeping : honey, hydromel and other products and by-productrs of bee-keeping, as far as possible expressed in quintals (= 100 kg) equivalent of honey Official Journal of the European Communities No L 188/9 '8 . 7 . 87 Subheadings of heading 129 'Dry pulses' 329 . Dry pulses for fodder grown as a single crop : peas, field beans, vetches, sweet lupins, etc . 330 . Other protein crops Subheadings of heading 132 'Herbaceous oil seed crops 331 . Rape 332. Sunflower 333 . Soya 334. Other Subheadings of heading 135 'Other industrial crops' 345. Medicinal plants, condiments, aromatics and spices, including tea, coffee and coffee chicory 346. Sugar cane 347. Cotton : Production for the accounting year (column 5) is to be given by weight (100 kg) of seed cotton, i.e. of unginned fibre 348 . Other industrial crops Subheadings of the headings 136, 137 and 138 'Fresh vegetables, melons and strawberries' 335. Cabbages, cauliflower and broccoli, etc. 336 . Leaf vegetables (leek, spinach, lettuce, etc .) 337. Tomatoes 338 . Vegetables grown for their fruit or their flowers, other than tomatoes (marrows and courgettes, aubergines, gherkins, globe artichokes, sweet peppers, etc .) 339 . Vegetables grown for their roots, bulbs or tubers (except potatoes : heading 130) 340 . Leguminous vegetables (peas, beans, etc .) 341 . Fruit of non-perennial plants (strawberries, melons, watermelons, pineapples, etc .) Products are entered under these subheadings whatever their subsequent use (consumption in fresh state, drying, processing, canning, etc .) Subheadings of headings 140 and 141 'Flowers and ornamental plants' 342. Flowering bulbs, corms and tubers 343 . Cut flowers and flower buds 344. Flowering plants and ornamental plants Subheadings of the heading 152 'Fruit and berry orchards' 349 . Pome fruit (excluding raisins (subheading 291 ) and table grapes (subheading 285)) : apples, pears, etc . 350 . Stone fruit (excluding table olives (subheading 281 )): plums, peaches, apricots, cherries, etc . 351 . Nuts : walnuts, hazelnuts, almonds, chestnuts, etc . 352. Small fruit and berries : red and white currants, raspberries, figs, etc . (not including strawberries, melons and pineapples : headings 136, 137 and 138) 353 . Tropical and subtropical fruit : bananas, avocados, mangoes, papayas, etc. Products are entered into these subheadings whatever their subsequent use (consumption in fresh state, drying, processing, canning, etc .) No L 188/ 10 Official Journal of the European Communities 8 . 7. 87 Subheadings of the heading 153 'Citrus fruit orchards' 354. Oranges 355. Tangerines and mandarines, Clementines and similar (small fruit) 356. Lemons 357. Other citrus fruit Subheadings of the heading 154 'Olive groves' 281 . Table olives 282. Olives for oil production (sold in the form of fruit) 283 . Olive oil 284. Other olive products and by-products Subheadings of heading 155 'Vines' 285. Table grapes 286. Grapes for quality wine (quality wine psr) 287. Grapes for table wine and wine other ' than quality wine 288 . Miscellaneous products of vines : grape must, juice, brandy, vinegar and others produced on the farm 289 . Quality wine (quality wine psr) 290. Table wine and wine other than quality wine 291 . Raisins 304. Vine by-products (marc, lie . . .) Details of heading 161 299 . Straw 300. Beet tops 301 . Other by-products Details of heading 171 307. Cattle under contract ' 308 . Sheep under contract 309 . Pigs under contract 310 . Poultry under contract 311 . Other animals under contract Columns of Table K Products (column 1 ) Products should be indicated in the increasing order of the numbers given above. Type of crop (column 2) The following are the types of crops and the corresponding codes :  Field-scale crops (including fresh vegetables, melons and strawberries grown in the open in rotation with agricultural crops : code 1 = main crop code 2 = combined crop code 3 = follow-on crop (catch crop)  Market-gardening and floricultural crops grown in the open V fresh vegetables, melons and strawberries grown in market gardens in the open (see code 4 = \ heading 137) . ' ( open grown flowers and ornamental plants (see heading 140) 8 . 7 . 87 Official Journal of the European Communities No L 188/ 11  Crops under shelter code 5 = fresh vegetables, melons and strawberries und shelter (see heading 138) flowers and ornamental plants under shelter (see heading 141 ) permanent crops under shelter (see heading 156) if necessary, also headings 143, 285 and 157  Irrigated crops code 6 = irrigated main or combined crops code 7 = irrigated follow-on crops These two types of crops are to be indicated in column 2 of Table K if the information is available in the accounts . code 0 = not applicable (examples : livestock products, processed products and by-products). Main crops Main crops comprise :  single crops, i.e. crops which are the only ones grown on a given area during the accounting year,  mixed crops : crops sown, cultivated and harvested together and producing a mixture as the final product,  of the crops grown successively in the course of the accounting year on a given area, that crop having the greatest value, or if values are equal , the crop which remains longest in the ground. Combined crops Crops growing for some time together on the same land and each normally producing a distinct harvest in the course of the accounting year. The total area is divided between these crops in proportion to the area actually occupied by each. Follow-on crop (catch crop) Crops grown in succession during the accounting year on a given area and not regarded as main crops. Irrigated crops A crop is regarded as being irrigated when water is normally supplied artificially (by surface, overhead or drip irrigation systems, etc .) Missing data (column 3) When the area covered by a crop is not given (cf. column 4), for example in the case of sales of products of marketable crops purchased as standing crops or coming from land rented for a period of less than one year and in the case of production obtained by processing purchased animal or crop products, code 1 should be entered in this column . When because of the conditions of sale actual production cannot be stated in quintals (column 5), for example in the case of sales of standing crops and of crops under contract, code 2 should be entered in this column for the crops under contract and code 3 in the other cases . Where both the abovementioned data (area and actual production in quintals) are missing, code 4 should be entered. Code 0 (not applicable) is entered when no data are missing. Area (column 4) Area is to be given in areas (100 ares = 1 hectare) except in the case of land used for mushroom growing (total area of successive crops) which is given in square metres . The latter area is not included in the total area (heading 183). The area for each crop product is given in this column except in the case of by-products of crop products (headings 161 and 299 to 301 ) and processed products (headings 160, 283, 284, 288 to 290 and 301 ). The products obtained by processing purchased crops and the products of marketable crops purchased as standing crops or coming form land rented for a period of less than one year are given without indicating the area . Code 1 should be entered in column 3 (missing data). No L 188/ 12 Official Journal of the European Communities 8 . 7 . 87 For the subheadings on fresh vegetables, melons and strawberries (335 to 341 ) grown in market-gardens in the open or under shelter and for the subheadings on flowers and ornamental plants (342 to 344) grown in the open or under shelter, the area actually used for the crop (cropped area) is given ('). If this information is not available in the accounts of the holding, code 1 should be entered in column 3 (missing data). Production for the accounting year (column 5) The quantities of animal products and crops produced during the accounting year (excluding any losses in the field and at the farm). These quantities are indicated for the principal products of the holding (except by-products). \ These quantities should be indicated in quintals (100 kg) except in the case of eggs (heading 169) which are given in thousands and wine and wine related products (headings 286 to 290) which are expressed in hectolitres . In the case of milk, the quantity of liquid milk is indicated regardless of the form in which it is sold, consumed on the farm or used for benefits in kind or for farm purposes (cream, butter, cheese, etc.). Milk suckled by calves is not included in the production. When, because of the conditions of sale, actual production in quintals cannot be determined (cf. sales of standing crops and crops under contract) code 2 should be entered in column 3 (missing data) for the crops under contract and code 3 in the other cases. Opening valuation (column 6) The value of products in store at the start of the accounting year, excluding livestock. The products should be valued at farmgate prices on the day of valuation. Sales (column 7) Total value of sales (whether or not the proceeds have been received during the accounting year) of products in stock at the start of the accounting year or harvested during the year. The total for products sold includes the value of products returned to the farm (skimmed milk, pulp, etc.). The latter value is also entered under farm costs . Any compensation payments (e.g. insurance payments for hail damage) during the accounting year are to be added to the total for sales of the products concerned wherever they can be allocated to the produc ­ tion of such products ; otherwise they are entered under heading 181 'Other products and receipts'. Grants and subsidies received for products during the accounting year are not included in the total for sales ; they are entered under heading 112 (cf. instructions on this heading). When marketing costs, if any, are known , they are not deducted from the sales total, but are given under heading 71 'Other specific livestock costs ' or 76 'Other specific crop costs'. Farmhouse consumption and benefits in kind (column 8) Products consumed by the holder's household (including products from the holding used for the prepara ­ tion of meals for holidaymakers) and/or used for payments in kind for goods and services (including remuneration in kind). The products in question are valued at farmgate prices. Closing valuation (column 9) The value of products in stock (storage) at the end of the accounting year, excluding livestock. Products should be valued at farmgate prices on valuation day. Farm use (column 10) The farmgate value of the holding's products in stock (storage) at the opening of the accounting year and/or produced during the year, used as inputs on the holding during the year. This includes :  animal feed : The farmgate value of the holding's saleable products (products which are currently marketable) used during the year as animal feed. The holding's straw used on the farm (as fodder and bedding) is valued only when it is a saleable product in the region and for the year under consideration. Milk suckled by calves is not included under farm use.  seeds : The farmgate value of saleable farm products used as seed for crops during the accounting year. (') Example : if radishes, then lettuces and then leeks are grown on a single area of one hectare of market garden in the open, the basic area to be entered under heading 1 37 would be one hectare ; the cropped area would be three times one hectare, to be entered respectively under headings 339 and 336.